IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,976




EX PARTE OWEN THOMAS HARRIS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 05-CR-2151-C IN THE 94th DISTRICT COURT
FROM NUECES COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of three counts of
indecency with a child and sentenced to ten years’ imprisonment in each count. 
            Applicant contends that his  counsel rendered ineffective assistance because he failed to
timely file a notice of appeal.  
            The trial court has determined, based upon the record and trial counsel’s affidavit, that trial
counsel failed to timely file a notice of appeal.  We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 05-CR-2151-C
from the 94th Judicial District Court of Nueces County.  Applicant is ordered returned to that time
at which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain
a meaningful appeal.  All time limits shall be calculated as if the sentence had been imposed on the
date on which the mandate of this Court issues.  We hold that, should Applicant desire to prosecute
an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30
days after the mandate of this Court issues.
 
Delivered: August 20, 2008
Do Not Publish